McFARLAND, J.
The petitioner, George Mitchell, was on the twenty-sixth day of February, 1898, convicted of a misde- ' meanor by the police court of the city of Los Angeles, and judgment was therein rendered that he pay a fine of thirty dollars, or to be confined in the city jail one day for each one dollar of the fine. Hnder this judgment he is held in custody by John M. Glass, chief of police of said city. The prosecution under which petitioner was convicted was commenced on February 17, 1898, and the offense of which he was found guilty is alleged to have been commited on February 16, 1898, and the sole ground upon which petitioner seeks to be discharged is that the said police court was not on either of said dates a legally existing court.
The police court of the city of Los Angeles was organized under an act of the legislature approved March 18, 1885, entitled, “An act to provide for police courts in cities having thirty thousand and under one hundred thousand inhabitants, and to provide for officers therof,” generally known as the “Whitney act.” (Stats. 1885, p. 213.) This act provides specifically, and in detail, for the organization, jurisdiction, powers, and duties of the courts to be established under it, and the court in question here *385was organized and has been continuously performing its duties under said act for many years. If it must be held that it has now no legal existence, great embarrassment and defect in the administration of public justice will follow.
It is not necessary to notice any of the general objections to the legality of the said police court .founded upon considerations of questions arising prior to a certain city census, to be hereafter noticed, taken in the year 1897. Its general validity as a legally constituted and existing court has been firmly established by former decisions. (See People v. Henshaw, 76 Cal. 436; Ex parte Ah You, 82 Cal. 339; Pasadena v. Stimson, 91 Cal. 238.) The contention that the court was abolished by the taking of said census is the only one which we need consider. ¡
An act of the legislature was passed in February, 1897 (Stats. 1897, p. 28), entitled, “An act to authorize any city or city and' county of this state to take its census.” The act is composed of three sections. By section 1 the council or other legislative body of a city or city and county is authorized to take a census of the city or city and county in the manner prescribed by section 3; and section 3 provides that the legislative body shall pass a resolution of intention to take the census and appoint one or more suitable persons to take it, who shall make an alphabetical list of all the inhabitants and file it, duly verified, with the clerk of the city or city and county. Section 3 provides that the clerk shall file a certified copy of the census thus taken with the secretary of state, and that thereupon it shall be the official “state census” of said city or city and county. After the passage of said act, and in the year 1897, and before the commission of the offense of which petitioner was convicted, the city of Los Angeles had a census taken and certified to the secretary of state in accordance with said act; by such census it appeared that the city had then more than one hundred thousand inhabitants; and the contention of petitioner is, that by virtue of said act, and the other facts above stated, the said police court was abolished and went out of existence at the date of the filing of the certificate of census with the secretary of state, because it appeared by such census that the city had then more than one hundred thousand inhabitants, and was, therefore, no longer within the Whitney act.
*386't It is not contended, and could not be successfully contended, that the act of February, 1897, expressly or directly repeals the Whitney act, or'that there can be gleaned either from its title or text any intent to abolish the police court of Los Angeles. The Whitney act deals with .and creates a part of the judiciary under power expressly given by, the constitution; while the act of February, 1897, has no reference whatever to the judiciary, and gives no evidence that at the time of its passage the legislature had any thought of the judicial system, or any intent to disturb or interfere with the existence or functions of any court. It makes no provision for any other court to take the place of the one now claimed to have been abolished. But the contention is, substantially, that the act authorized certain subsequent occurrences which incidentally, and inferentially, and in a roundabout way—somewhat after the manner described in the story of the “House that Jack Built”—unintentionally and necessarily worked the abolition of the police court. Such a conclusion should not be adopted unless the written law imperatively demands it.
It is argued that a court should resolutely shut its eyes to consequences, and give no heed to the ruinous results of a statute. But that is so only where such results follow necessarily from clear and explicit language in the statute; where it Is fairly susceptible of two constructions, one leading inevitably to mischief or absurdity, and the other consistent with justice, sound sense, and wise policy, the former should be rejected and the latter adopted. This principle is as old as American and English jurisprudence, is stated in text-books on the subject, and has been declared by this court. (Burnham v. Hays, 3 Cal. 119; 58 Am. Dec. 389; People v. Turner, 39 Cal. 379; Cullerton v. Mead, 22 Cal. 98, 99; Jacobs v. Supervisors, 100 Cal. 127; Sedgwick on Statutory and Constitutional Law, 312; Endlich on Interpretation of Statutes, secs. 258, 264-66.) Where the language of a statute is clear, and leaves' no doubt as to the legislative intent, there is no room for interpretation, and judicial discretion cannot break its force, however disastrous the consequences may be; •but the rule, as stated by Sedgwick, is that: “Where the judge ■has an admitted and necessary discretion, considerations of policy and wisdom, hardship, and inconvenience become as indis*387pensable as they are out of place when the matter has been definitely decided by the legislature.” (Sedgwick on Statutory and Constitutional Law, 312.)
Does that act of February, 1897, and the said city census clearly and necessarily abolish the police court? We think not.
Although the peculiarities of this ease involve not only the act in question, but also certain proceedings taken by the city under it, still the principles governing the subject of the repeal of statutes are applicable to it. It should not be held that the legislature intended, by the said act, to repeal or abrogate the Whitney act so far as it embraced the city of Los Angeles, and to abolish a court of long standing which was a part of the judiciary system and necessary to the administration of justice, or to allow the city to do so—if, indeed, power could be given the city to destroy what it could not have created—unless such holding be forced by the imperative language of the act.
There is no repealing clause in the act, and no reference whatever to the Whitney act; and repeal by implication is not favored. A later act, containing no repealing clause, does not repeal a prior act except so far as the two are clearly inconsistent, or unless it is manifest that the later act was intended as a substitute for the former in all respects, and to cover the entire subject matter to which both relate.. These principles are elementary, and they apply here as forcibly as if the direct question was as to the repeal of a statute. (See cases cited in 3 Deering’s California Digest, 2661.)
This subject is exhaustively discussed in the opinion of the court, and the briefs of counsel, in Bruce v. Schuyler, 4 Gilm. 221, 46 Am. Dec. 447, where the court say that “the provisions of any statute ought to receive such an interpretation, if the words and subject matter will admit of it, as that existing rights of the public or of individuals be not impaired.”
In Bowen v. Lease, 5 Hill, 221, which was approved by this court in Perry v. Ames, 26 Cal. 382, and People v. Platt, 67 Cal. 21, the court say: “The inevitable rule of construction in respect to the repealing of statutes by implication is that the earlier act remains in force, unless the two are manifestly inconsistent with and repugnant to each other, or unless some express notice is taken of the former, plainly indicating an intention to abrogate *388it.” In that case the two statutes under review were upon the same subject, while in the case at bar they were upon different subjects—thus making the rule there stated still more strongly ■ applicable here; and upon that subject this court, in People v. Platt, supra, quoting from Rawson v. Rawson, 52 Ill. 62, say: “The acts are not upon the same subject, and if the rule be, as it undoubtedly is, that a subsequent act upon the same subject will not be held to repeal a former act by implication, unless the new act contains provisions contrary to or irreconcilable with those of the former act, with much more force and propriety 'may it be argued that a subsequent act not on the same subject shall not be construed to repeal a former act by implication.” In Crosby v. Patch, 18 Cal. 443, this court, after stating the general rule, say, quoting from Sedgwick: “The reason and philosophy of the rule is, that when the mind of the legislator has been turned to the details of a subject, and he has acted upon it, a subsequent statute in general terms, or treating the subject in a general manner, and not expressly contradicting the original act, shall not be considered as tending to affect the more particular or positive previous provisions, unless it is absolutely necessary to give the latter act such a construction in order that ité words shall have any meaning at all.” (See, also, Iverson v. State, 52 Ala. 172; United States v. Claflin, 97 U. S. 546; Fowler v. Pirkins, 77 Ill. 274; Endlich on Interpretation of Statutes, sec. 223.)
In the light of the foregoing principles and authorities, we do not see that the act in question, and the census taken under it, necessarily resulted "in the abolition of the police court, and the act should not be “so construed as to work a public mischief unless required by words of the most explicit and unequivocal import.” (People v. Lambier, 5 Denio, 15; 47 Am. Dec. 273.) The act should not be so construed unless such construction be necessary “in order that its words shall have any meaning at all.” (Crosby v. Patch, supra.) Meaning can be given to all the words of the act without reaching the conclusion that it contemplates a termination of the applicability of the Whitney act to the police court of Los Angeles, and the utter destruction of that court. The act merely provides in general terms that any city may take a census, and makes no reference to courts, while *389-the Whitney act deals specifically with the subject of police courts; and in this respect they come within the principles of construction which govern in cases of apparent conflict between general and special laws—the latter being held to prevail where such holding is permissible. The act permits a city to take a census; but it does not declare what legal effect the census shall have, what it shall be evidence of, what purpose it shall sub-serve, or how it shall affect other specific laws long standing on the statute book. It says, it is true, that the census shall be the official "state census of said city,” but that declaration has little, if any, significance, because there is no such thing—at ■least our attention has not been called to such a thing—as a "state census” and it is difficult to understand how a city census can be part of a state census which never had an existence. Under these circumstances, and in the light of the principles heretofore stated, the act should not be construed as intending to establish ■evidence which shall directly affect the' Whitney act, and shall, with reference to that act, ipso facto work a legal change in the population of cities so as to instantly destroy all courts created .under it. Other and‘more special legislation would certainly be necessary to accomplish such grave and harmful consequences. There are other apparent purposes' for which the act may have been passed; and meaning can, therefore, be given to all its language without adopting the wide construction contended'for by petitioner. For instance, it. was stated at the argument that -the actual intent of the act in question was to put the city in .a higher-class as to population for the purpose of increased postal facilities under the United States postoffice department, and .also for the convenience and benefit of certain attaehés of that department; and, although that statement is outside the record, yet it suggests one of the purposes for which the act may have been intended. We know, as'a matter of law, that United States postal facilities are dependent to a great extent upon population. Moreover, the general act for the classification of cities according to .population, passed-March 2, 1883 (Stats. 1883, p. 24), provides that the United States census taken in 1880, and every ten years thereafter, "shall be the basis upon which the respective populations of said municipal corporations shall be determined, unless, a direct enumeration of the inhabitants thereof be *390made, as in this act provided, in which case such direct enumeration shall constitute such basis”—-the enumeration provided for in that act requiring a vote of the people, and being entirely different from the census involved in the case at bar. It will be noticed that the classification act expressly declares that the United States census shall be “the basis” for the determination of the population of cities, except when there shall be the other enumeration provided for in that act, and that then the latter shall “constitute such basis”; but in the act of 1897, here in question, there is no such declaration, nor'is there any allusion whatever to the act of 1883, which fixes a permanent basis of enumeration for purposes of classification; and these facts give further assurance that the purpose of the act here in question was' not to change, and that it does not change, the basis of enumeration theretofore applicable to the Whitney act and the courts organized under it.
Our conclusion is, that the police court of Los Angeles is, and at the times of the occurrences mentioned in the petition was, a legally existing court. •
There was brought into the discussion, incidentally, a question as to the existence of the offices of the justices of the peace in the city of Los Angeles, hut it has been declared that justices of the peace are part of the constitutional judiciary of the state, and the determination by the legislature of their number in an incorporated city is not subject to the distinction between general and special laws. (Bishop v. Oakland, 58 Cal. 572; People v. Ransom, 58 Cal. 558; Jenks v. Oakland, 58 Cal. 576; Coggins v. Sacramento, 59 Cal. 599; Kahn v. Sutro, 114 Cal. 316.)
The prayer of the petitioner is denied, and he is remanded to the custody of the chief of police.
Van Fleet, J., and Garoutte, J., concurred.
Harrison, J., and Temple, J., dissented.